


Exhibit 10.11


Summary Description of The Dixie Group, Inc. 2006 Incentive Compensation
Plan/Range of Incentive as effective on February 23, 2006


On February 23, 2006, the Compensation Committee of the Board of Directors of
The Dixie Group, Inc. (the "Company") approved the 2006 Incentive Compensation
Plan (the "Plan").


Pursuant to the Plan, each executive officer will have the opportunity to earn a
Cash Incentive Award, a Primary Long-Term Incentive Award of restricted stock,
and an additional award of restricted stock denominated as "Career Shares". The
Plan is administered by the Compensation Committee, which determines the range
of potential award payments that may be earned and the performance criteria for
determining the amount earned by each executive. In order to receive any
incentive award payout under the Plan, an executive officer must be an employee
of the Company at the time of such payout.


Cash Incentive Awards
For the CEO and all executive officers whose responsibilities are primarily
related to corporate-level administration, the Cash Incentive Award component
provides each participant with the opportunity to earn a cash bonus payment
ranging from 16.67% to 75% of such participant's base salary, with 60% of the
amount of the Incentive Award determined based on the achievement of specified
levels of annual corporate earnings before interest and taxes from continuing
operations ("EBIT") and 40% of the amount based on the achievement of individual
performance goals set by the Compensation Committee.


For executive officers whose responsibilities are primarily related to one of
the Company's business units, the Cash Incentive Award component provides each
participant with the opportunity to earn a cash bonus payment ranging from
16.67% to 75% of such participant's base salary. For executive officers in this
category, 50% of the amount of the Cash Incentive Award is determined based on
the achievement of specified levels of their annual business unit EBIT, 20% of
the amount is determined based on the achievement of specified levels of annual
corporate EBIT, and the remaining 30% is determined based on the achievement of
individual performance goals set by the Compensation Committee.


Incentive Awards earned under the Plan will be based on base salary as of the
beginning of the year, and will be paid to participants in cash on or prior to
March 15, 2007.




Primary Long-Term Incentive Awards and Career Shares


A Primary Long-Term Incentive Award will be made in restricted shares to each
executive officer, the value of which will be equal to 35% of the executive's
base salary at the beginning of the year plus any Cash Incentive Award paid for
such year. Career Shares will be awarded to each executive officer as an award
of restricted stock valued at 20% of such officer's base salary as of the
beginning of the year. Such awards will be valued based on the market price of
the Company's common stock at the time of grant of the award.




--------------------------------------------------------------------------------






Primary Long-Term Incentive Awards will vest over 3 years, and career shares
will vest when the participant becomes (i) qualified to retire from the Company
and (ii) has retained the career shares for 24 months following the grant date,
subject to accelerated vesting or forfeiture as described below. For any
participant who becomes age 60 or is already age 60 at the time of an award,
restricted shares issued as part of the Primary Long-Term Incentive or Career
Shares award will vest equally over the stated vesting or retention period
(three years in the case of Primary Long-Term Incentive awards and two years in
the case of Career Shares awards.


Special Conditions to Awards
The Primary Long-Term Incentive Awards and Career Share awards will only be made
if the Company is profitable. Death, disability or termination without cause
will cause immediate vesting of all restricted stock issued as Career Shares and
as Primary Long-Term Incentive share awards. Voluntary termination of employment
prior to retirement, or termination of employment for cause will result in the
immediate forfeiture of all unvested awards under the Plan. Upon an executive's
retirement vesting will accelerate to the extent that the Company has recognized
compensation expense related to the shares.






